Citation Nr: 1115001	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-23 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a sleep disorder. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to July 1992.  

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2007 rating decision by a Department of Veterans Affairs (hereinafter VA) Regional Office (hereinafter RO).  

In March 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts, to include in sworn testimony to the undersigned, that he has had problems with sleeping, to include having trouble breathing, since service shortly after returning from his Desert Storm duty.  The Veteran's wife has corroborated this history provided by the Veteran, reporting in a February 2011 statement that there was a noticeable change in the Veteran's breathing at night in 1991 after he returned from Desert Storm duty.  She said such symptoms included heavy snoring and diminished breathing which forced her to wake him up.  

The service treatment reports do not reflect treatment for a sleep disorder, although the Veteran indicated he had frequent trouble sleeping, together with a recent 15 pound weight gain on the medical history collected in April 1992, in conjunction with his service separation examination.  The post service evidence includes a reference to treatment for sleep disturbance by a private examiner in June 1997 and a February 2008 VA outpatient treatment report wherein the Veteran described sleeping problems since his service in Desert Storm.  Another VA clinical report dated in February 2011 noted that a sleep study had resulted in a diagnosis of sleep apnea.   

Although the Veteran testified that a private examiner in Germany had linked his sleeping problems to service, review of the clinical evidence from this examiner does not reveal such an opinion, nor does the record otherwise reflect an opinion addressing whether the Veteran has a current sleep disorder as a result of service.  Given the in-service and post-service evidence as set forth above and the assertions of the Veteran as to observable symptomatology associated with sleep problems, the Board concludes that a medical opinion is necessary in this case in order to comply with the duty to assist provisions of the law.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be provided to an appropriate VA examiner for an opinion as to whether the Veteran has a current sleep disorder, to include sleep apnea, that is etiologically related to service.  A complete rationale should be provided for any opinion expressed, and if it is not possible to provide the opinion sought, that likewise should be explained.  If it is necessary to examine the Veteran in order to obtain the requested opinion, that should be arranged.  

2.  Thereafter, the claim should be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case should be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


